Citation Nr: 1759861	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 with service in the Republic of Vietnam from September 1971 to August 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, denied service connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Travel Board hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The weight of the evidence does not show that the Veteran's bilateral hearing loss was incurred in or resulted from his active duty service, or manifested within one year from the date of separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claim for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and certain chronic disease, including organic diseases of the nervous system such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As bilateral hearing loss is a "chronic diseases" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, service treatment records (STRs) include an April 1970 enlistment examination report which documents that the Veteran denied ever having hearing loss or ear problems.  Audiometric testing conducted at this time revealed that the Veteran did not have a preexisting hearing loss disability as defined by 38 C.F.R. § 3.385; his puretone test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
25
LEFT
30
15
25
N/A
20

No hearing defects or abnormalities were noted by the examiner at the time of enlistment.  A February 1973 separation examination report reflects normal clinical evaluation of the ears and puretone test results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
15
15
15
5
5

Post-service, an April 2005 private audiogram reflects puretone testing results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
30
55
70
LEFT
15
20
20
40
50




A June 2006 private audiogram reflects puretone testing results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
60
65
LEFT
20
20
25
45
55

A May 2007 private audiogram reflects puretone testing results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
30
60
65
LEFT
20
20
25
45
60

A May 2008 private audiogram reflects puretone testing results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
40
65
70
LEFT
25
30
40
50
75

In a November 2009 private medical record, the Veteran was found to have bilateral mild hearing loss at speech frequencies, and bilateral severe hearing loss at high frequencies.  Audiometric testing resulted in the following puretone test results:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
40
60
75
LEFT
30
30
40
50
70




A December 2010 private audiogram reflects puretone testing results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
40
65
65
LEFT
35
35
40
50
75

The record includes a January 2011 letter from the Veteran's employer which addressed his annual audiograms.  The letter notes that the Veteran "either had a confirmed Standard Threshold Shift (STS) or the annual audiogram appears to show an STS in the left ear."  He was advised to "be absolutely sure that [he] use[d] hearing protection when working in noise."

The Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss in November 2012.  See VVA, 03/07/2014, CAPRI, p. 6.  During the examination, the Veteran reported in-service noise exposure from exposure to the high pitch whine of a "chopper," and shooting firearms during basic training with the use of ear protection.  Puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
45
70
70
LEFT
30
30
40
65
80

The examiner found that the test results were valid for rating purposes.  Speech recognition ability was 90 percent in the right ear, and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's hearing loss was less likely than not caused by, or a result of, active duty service.  The examiner explained that at the February 1973 separation examination, the Veteran had normal hearing bilaterally for frequencies of 500 to 6000 Hz without a significant worsening (threshold shift) of hearing compared to the enlistment audiogram.  The examiner also noted the Veteran's history of post-service occupational noise exposure as a professional hunting guide for 28 years and that the private audiograms conducted between 2005 and 2010 for his employer showed a progression of hearing loss over the years.  Given the Veteran's history and audiometric test results, the examiner opined that the Veteran's hearing loss was not related to his active duty service, but was a result of his post-service occupational noise exposure and aging.

In his March 2014 VA Form 9, the Veteran stated that he experienced ongoing acoustic trauma during his tour of duty in Vietnam.  Specifically, he discussed his duties as a medical records clerk which required him to receive wounded soldiers at the "chopper pad" with no hearing protection.  Additionally, the Veteran explained that although his post-service work as a hunting guide required the use of firearms, he chose to wear ear plugs, and took steps to protect himself from further damage to his ears.  As such, he contended that his hearing loss was not due to his post-service profession.

At his September 2014 hearing, the Veteran discussed his duties at the 24th Evac Hospital at Long Bien, Vietnam, from 1971 to 1972, where he worked without hearing protection adjacent to a helipad where helicopters took off and landed on a 24-hour basis.  He contended that the noise from the helicopters was deafening as they unloaded passengers about six to seven feet from the turbines, and that his office was close to the airfield such that he could hear the noise from the helipad every time the double doors swung open.  Post-service, the Veteran worked for Aloha Airlines cleaning airplanes for four years, where he used hearing protection.  Subsequently, he worked as a manufacturer's representative in sales and delivery where there was no noise exposure.  He then was a hunting guide from 1982 to 2010, where he utilized hearing protection.

Based upon the evidence of record, the Board finds that the Veteran's bilateral hearing loss is not etiologically related to his in-service noise exposure.

With respect to a current disability, as demonstrated above, the November 2012 VA examination report indicates that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  A current disability has therefore been demonstrated. 

With respect to evidence of an in-service injury or disease, the Board acknowledges the Veteran's contentions that he was exposed to hazardous noise while in service.  Moreover, the Board finds that his contentions regarding in-service acoustic trauma are consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  An in-service injury has therefore been demonstrated.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed hearing loss and his in-service injury.

As discussed above, after reviewing the Veteran's claims file and considering both his in-service and post-service noise exposure, the November 2012 VA examiner opined that the Veteran's bilateral hearing loss was not related to his in-service noise exposure, but was at least as likely as not due to his post-service occupational noise exposure and aging.  The examiner discussed the lack of significant worsening (threshold shift) of hearing from enlistment to separation, and the Veteran's post-service private audiograms, which showed a progression of hearing loss over the years.  The basis of the VA examiner's opinion is consistent with the evidence of record.  

The Board has considered the Veteran's contentions that his bilateral hearing loss is related to in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  In this case, however, the Board finds that the specific, reasoned opinion of the audiologist who performed the November 2012 VA examination is of greater probative weight than the more general assertions of the Veteran.  As discussed above, the examiner specifically cited to the Veteran's in-service audiometric test results and the audiometric test results that were conducted over multiple years by the Veteran's employer.

Furthermore, there is no evidence of the Veteran's bilateral sensorineural hearing loss manifesting to a compensable degree within one year of service and he does not contend otherwise.  In this regard the Board notes that the first evidence of a hearing loss disability for VA purposes comes from the April 2005 private audiogram, which was conducted approximately 32 years after his separation from active duty service.  See 38 C.F.R. § 3.385.  The Veteran has also not alleged, and the evidence does not indicate, that he experienced continuous hearing loss symptomatology following his separation from service.  See 38 C.F.R. § 3.303(b).

Therefore, service connection for bilateral hearing loss is not warranted under a direct or presumptive basis, or by continuity of symptomatology.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


